UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 12 to SCHEDULE 14D-9 Solicitation/Recommendation Statement Under Section 14(d)(4) of the Securities Exchange Act of 1934 TARO PHARMACEUTICAL INDUSTRIES LTD. (Name of Subject Company) TARO PHARMACEUTICAL INDUSTRIES LTD. (Name of Person(s) Filing Statement) Ordinary Shares, NIS 0.0001 nominal (par) value per share (Title of Class of Securities) M8737E108 (CUSIP Number of Class of Securities) Taro Pharmaceutical Industries Ltd.
